DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 12/03/2020.  The applicant(s) amended claims 1, 3-4, 10-12, 14, 20, and 22 and canceled claim 17.

Response to Arguments
Applicant's arguments with respect to claims 1, 10, and 14 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Regarding claim 10, the applicant argues, “The utterances received in the cited portions of the Kalns reference did not include one of two or more different phrases each applicable across two or more different domains.” (Remarks: pg. 8) The Examiner respectfully disagrees.
Considering the prior art as a whole, Kalns teaches ontology populating agent accessing user utterances that are mapped to NL grammars in different domains, which is equivalent to one of two or more different phrases each applicable across two or more different domains. (see current rejection below) 

Regarding claim 10, the Applicant argues, “2. Each of the slot expressions in the cited portions of the Kalns reference—to the extent that Kalns even described slot expressions—did not apparently include one of two or more different clauses each applicable across two or more possible slot values.” (Remarks: pg. 8) The Examiner respectfully disagrees.
Considering the prior art as a whole, Kalns teaches combinations of text phrases that the VPA may expect to receive from a user (par. 0053; ‘The NL grammars 224 include, for example, text phrases and combinations of text phrases and variables or parameters, which represent various alternative forms of NL dialog input that the VPA 

Regarding claim 10, the Applicant argues, “Similarly, in the cited portions of the Kalns reference, the model did not include sample utterances each associated with two or more different slot expressions, each having two or more different possible slot values.” (Remarks: pg. 9) The Examiner respectfully disagrees.
Considering the prior art as a whole, Kalns teaches ontology populating agent component that accesses user utterances mapped to grammars (par. 0077; ‘In some embodiments, the semantifier 310 or another component of the ontology populating agent 118 may, through the ontology 112, have access to certain of the VPA components 114 (such as grammars or user utterances mapped to grammars).’). Given the different levels of the ontology (generic, domain-independent to domain-specific), these utterances read on sample utterances each associated with two or more different slot expressions, each having two or more different possible slot values.

Claim Rejections - 35 USC § 102
Claim(s) 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalns et al. (US 20140337814 A1).

Regarding claim 10, Kalns teaches:

“receive utterances including slots, each of the utterances comprising (a) one or two or more different phrases, each of the different phrases being application across two or more different domains” (par. 0046; 'For instance, the NLU system may apply a rule-based parser and/or a statistical parser to determine, based on the verbal context, the likely intended meaning of words or phrases that have multiple possible definitions (e.g., the word "pop" could mean that something has broken, may refer to a carbonated beverage, or may be the nickname of a person, depending on the context, including the surrounding words and/or phrases of the current dialog input, previous rounds of dialog, and/or other multi-modal inputs.’; par. 0053; ‘The NL grammars 224 include, for example, text phrases and combinations of text phrases and variables or parameters, which represent various alternative forms of NL dialog input that the VPA 210 may expect to receive from the user.’; par. 0077; ‘In some embodiments, the semantifier 310 or another component of the ontology populating agent 118 may, through the ontology 112, have access to certain of the VPA components 114 (such as grammars or user utterances mapped to grammars).’; par. 0085; ‘'Each of the levels 2 through N can include any number of domains or ontological entities.’), “and
(b) one of two or more different slot expressions, each of the different slot expressions comprising (i) one or two or more different clauses, each of the different clauses being applicable across two or more possible slot values, and (ii) a slot value” (par. 0053; ‘The NL grammars 224 include, for example, text phrases and combinations of text phrases and variables or parameters, which represent various alternative forms of NL dialog input that the VPA 210 may expect to receive from the user.’),
“the utterances having been derived by an assistant platform from requests of end-users of interaction assistants” (par. 0041; ‘For example, the natural language dialog inputs may include questions, requests, statements made by the user to begin an information-seeking dialog, commands issued by the user to cause the system 200 to initiate or undertake some action, responses to system-executed actions, and/or responses to questions presented by the system 200.’; par. 0045; ASR; par. 0077; ‘In some embodiments, the semantifier 310 or another component of the ontology populating agent 118 may, through the ontology 112, have access to certain of the VPA components 114 (such as grammars or user utterances mapped to grammars)’; par. 0087; ‘As can be seen in FIG. 7, these general purpose components 732, 740 include parameters (<product>, <avg-rating>, <rating type>), which can be replaced with domain-specific data values.’),
“apply each of the received utterances to a general interaction model (general purpose VPA component) to determine an intent, the general interaction model comprising sample utterances, each of the sample utterance being associated with two or more different slot expressions, each of the different slot expressions having two or more different possible slot values, the determined intent corresponding to the one phrase, the one slot expression, and the slot value of the utterance” (par. 0026; 'As disclosed herein, the VPA components 114 are "re-usable" in that they are initially defined and created for a general purpose and then "instantiated" for a given domain with the help of the ontology 112, the ontology populating agent 118, and, in some embodiments, the inheritance reasoning module 122.'; par. 0046; 'For instance, the NLU system may apply a rule-based parser and/or a statistical parser to determine, based on the verbal context, the likely intended meaning of words or phrases that have multiple possible definitions (e.g., the word "pop" could mean that something has broken, may refer to a carbonated beverage, or may be the nickname of a person, depending on the context, including the surrounding words and/or phrases of the current dialog input, previous rounds of dialog, and/or other multi-modal inputs.’; par. 0053; ‘The NL grammars 224 include, for example, text phrases and combinations of text phrases and variables or parameters, which represent various alternative forms of NL dialog input that the VPA 210 may expect to receive from the user.’), and
“forward the intent to an interaction application configured to interpret the intent to find items of content for use in providing responses to the requests of the end users” (par. 0046; 'For instance, the NLU system may apply a rule-based parser and/or a statistical parser to determine, based on the verbal context, the likely intended meaning of words or phrases that have multiple possible definitions (e.g., the word "pop" could mean that something has broken, may refer to a carbonated beverage, or may be the nickname of a person, depending on the context, including the surrounding words and/or phrases of the current dialog input, previous rounds of dialog, and/or other multi-modal inputs'; par. 0054; ‘The intents 226 help the VPA engine 214 or the reasoner 218, 

Regarding claim 11 (dep. on claim 10), Kalns further teaches:
“in which the sample utterances cannot be used directly to find items of content without parsing and interpreting the slot expressions” (par. 0043; ‘The user intent interpreter 216 may apply syntactic, grammatical, and/or semantic rules to the NL dialog input, in order to parse and/or annotate the input to better understand the user's intended meaning and/or to distill the natural language input to its significant words (e.g., by removing grammatical articles or other superfluous language).’; par. 0058; ‘Thus, a VPA developer may be prompted to include mathematical representations of the audio speech of those terms in an acoustic model 238 by virtue of the inclusion of those terms in a domain knowledge base 116 that is linked to the ontology 112 (and to which the acoustic model 238 is also linked).; par. 0085; ‘In other words, the root level domain 612 defines the highest degree of abstraction in the ontology 610.’).

Regarding claim 12 (dep. on claim 10), Kalns further teaches:
“in which the slot expressions comprise extended portions of utterances of end-users including parameters having values and text elements representing context to be parsed and interpreted” (par. 0047; ‘In still other cases, an appropriate system task or response may be to present information to the user in order to elicit from the user additional inputs that may help the VPA engine 214 clarify the user intent.’).

claim 13 (dep. on claim 10), Kalns further teaches:
“in which the intents comprise non-specific intents” (par. 0047; ‘In some embodiments, the user intent is represented as a noun-verb or action-object combination, such as "buy product" or "search product category," which specifies an activity that the user desires to have performed by the VPA and an object (e.g., person, place or thing) that is the subject of that activity.’).

Claim Rejections - 35 USC § 103
Claims 1-9, 14-16, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kalns et al. (US 20140337814 A1) in view of Sapugay et al. (US 20190295537 A1).

Regarding claim 1, Kalns teaches:
“enabling a developer of an interaction application for an enterprise to create items of content to be provided to an assistant platform for use in responses to requests of end-users” (par. 0030; ‘The ontology populating agent 118 may be used to develop VPA applications that support transactional web sites, including web pages or web sites that support electronic transactions with computing device users that relate to a domain of interest or to items in a domain (e.g., e-commerce transactions, financial transactions, healthcare-related transactions, and/or others).’; par. 0041; ‘For example, the natural language dialog inputs may include questions, requests, statements made by the user to begin an information-seeking dialog, commands issued by the user to 
“enabling the developer to deploy the interaction application using the items of content and an available general interaction model comprising intents and sample utterances having slots, without requiring the developer to formulate any of the intents, sample utterances, or slots of the general interaction model” (par. 0018; ‘The illustrative shareable ontology 112 is embodied as a "general-purpose" or "shared" ontology that can be used to develop VPA applications for one domain or for many different domains.’; par. 0045; ‘Some embodiments of the user intent interpreter 216 may include an automatic speech recognition (ASR) system and a natural language understanding (NLU) system.’; par. 0047; ‘In some embodiments, the user intent is represented as a noun-verb or action-object combination, such as "buy product" or "search product category," which specifies an activity that the user desires to have performed by the VPA and an object (e.g., person, place or thing) that is the subject of that activity.’; par. 0058; ‘Thus, a VPA developer may be prompted to include mathematical representations of the audio speech of those terms in an acoustic model 238 by virtue of the inclusion of those terms in a domain knowledge base 116 that is linked to the ontology 112 (and to which the acoustic model 238 is also linked). Similarly, the language models 240 (which may, for example, determine whether a sequence of words recognized by an ASR module represents a question or a statement) and statistical models 242 (described above) may be provided with the VPA development platform 110 as re-usable components 114 and adapted for use in connection with a specific domain.’),
an open ended slot that can be fulfilled by clauses that include actions to be interpreted by natural language processing” (par. 0053; ‘The NL grammars 224 include, for example, text phrases and combinations of text phrases and variables or parameters, which represent various alternative forms of NL dialog input that the VPA 210 may expect to receive from the user.’; par. 0087-0088; ‘The illustrative e-commerce ontology 610 includes a general purpose ontological concept of "purchasable item" 712, which includes or is linked with a general purpose NL grammar 732 and a general purpose NL dialog 740. As can be seen in FIG. 7, these general purpose components 732, 740 include parameters (<product>, <avg-rating>, <rating type>), which can be replaced with domain-specific data values.’ The general purpose NL grammar 732 and the multiple parameters reads on the open ended slots.).
Kalns teaches sample utterances (par. 0077; ‘In some embodiments, the semantifier 310 or another component of the ontology populating agent 118 may, through the ontology 112, have access to certain of the VPA components 114 (such as grammars or user utterances mapped to grammars).’);
Although the general purpose NL grammar suggests generalized sample utterances, Kalns does not explicitly teach:
“the sample utterances comprising representations of generalized sample utterances, each generalized sample utterance encompassing two or more different possible specific utterances of end-users corresponding to two or more different intents”
Sapugay teaches:
“the sample utterances comprising representations of generalized sample utterances, each generalized sample utterance encompassing two or more different corresponding to two or more different intents” (par. 0035; ‘As used herein, an "utterance" refers to a single natural language statement made by a user or agent that may include one or more intents.’; par. 0070; ‘For the illustrated embodiment, the right-hand portion 154 of FIG. 6 illustrates the meaning extraction subsystem 150 of the NLU framework 104 receiving the intent/entity model 108, which includes sample utterances 155 for each of the various intents/entities of the model.’; par. 0071; ‘Accordingly, the meaning search subsystem 152 searches the meaning representations 158 of the understanding model 157 to locate one or more intents/entities that match the meaning representation 162 of the utterance meaning model 160, thereby generating the extracted intents/entities 140.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to recognize that Kalns’ NL user utterances have multiple intents, as taught by Sapugay. It would have been obvious to combine Kalns’ VPA with Sapugay’s intent extraction methods in order to improve the ability of virtual agents to apply NLU techniques to properly derive meaning from complex natural language utterances. (Sapugay: par. 0007)

Regarding claim 2 (dep. on claim 1), the combination of Kalns in view of Sapugay further teaches:
“presenting a graphical user interface enabling the developer to create the items of content without requiring the developer to engage in coding” (Kalns: par. 0097; ‘Referring now to FIG. 10, an illustrative graphical user interface 1000 for the VPA development platform 110 is shown. An interactive display screen 1010 is shown in 

Regarding claim 3 (dep. on claim 1), the combination of Kalns in view of Sapugay further teaches:
“comprise abstract intents that cannot be mapped directly to specific content without parsing and interpretation of the open-ended slots associated with corresponding sample utterances” (Kalns: par. 0043; ‘The user intent interpreter 216 may apply syntactic, grammatical, and/or semantic rules to the NL dialog input, in order to parse and/or annotate the input to better understand the user's intended meaning and/or to distill the natural language input to its significant words (e.g., by removing grammatical articles or other superfluous language).’; par. 0058; ‘Thus, a VPA developer may be prompted to include mathematical representations of the audio speech of those terms in an acoustic model 238 by virtue of the inclusion of those terms in a domain knowledge base 116 that is linked to the ontology 112 (and to which the acoustic model 238 is also linked).; par. 0085; ‘In other words, the root level domain 612 defines the highest degree of abstraction in the ontology 610.’).

Regarding claim 4 (dep. on claim 1), the combination of Kalns in view of Sapugay further teaches:
“abstract characterizations of requests that cannot be mapped directly to specific content without parsing and interpretation of the open-ended slots of the generalized sample utterances” (Kalns: par. 0043; ‘The user intent interpreter 216 may apply 

Regarding claim 5 (dep. on claim 1), the combination of Kalns in view of Sapugay further teaches:
“open-ended slots require parsing and interpretation in order to determine an appropriate item of content corresponding to an utterance of an end user” (Kalns: par. 0043; ‘The user intent interpreter 216 may apply syntactic, grammatical, and/or semantic rules to the NL dialog input, in order to parse and/or annotate the input to better understand the user's intended meaning and/or to distill the natural language input to its significant words (e.g., by removing grammatical articles or other superfluous language).’).

Regarding claim 6 (dep. on claim 1), the combination of Kalns in view of Sapugay further teaches:
“in which the enterprise belongs to a particular vertical market and the method comprises enabling the developer to select a template configured for developing interaction applications for enterprises belonging to the particular market” (Kalns: par. 0084; ‘Illustratively, each of the ontological concepts or entities 612, 618, 626, 634, 642, 650 are referred to in FIG. 6 as "domains," based on the idea that any ontological 

Regarding claim 7 (dep. on claim 1), the combination of Kalns in view of Sapugay further teaches:
“enabling the developer to indicate one or more particular sample utterances of an end user for each intent” (Kalns: par. 0077; ‘In some embodiments, the semantifier 310 or another component of the ontology populating agent 118 may, through the ontology 112, have access to certain of the VPA components 114 (such as grammars or user utterances mapped to grammars).’).

Regarding claim 8 (dep. on claim 1), the combination of Kalns in view of Sapugay further teaches:
“enabling the developer to customize the general interaction model by adding an intent or a sample utterance pattern or both” (Kalns: par. 0058; ‘Similarly, the language models 240 (which may, for example, determine whether a sequence of words recognized by an ASR module represents a question or a statement) and statistical models 242 (described above) may be provided with the VPA development platform 110 as re-usable components 114 and adapted for use in connection with a specific domain.’).

claim 9 (dep. on claim 1), the combination of Kalns in view of Sapugay further teaches:
“enabling the developer to deploy the interaction application for use with two or more different assistant platforms without requiring any action by the developer to configure the interaction application for use with two or more different assistant platforms” (Kalns: par. 0102; ‘For example, in some embodiments, portions of the VPA development platform 110 and/or the VPA 210 may be stored locally while other portions thereof are distributed across a network (and likewise for other components of the VPA development platform 110).’).

Regarding claim 14, the combination of Kalns in view of Sapugay further teaches:
“storing content configured to be used by two different interaction applications for two different vertical markets in generating responses to requests from users of interaction assistants” (Kalns: par. 0024; ‘In some embodiments, the re-usable VPA components 114 and/or portions of the domain knowledge base 116 may be stored in the same container or containers as the ontology 112 or portions thereof (where "container" refers generally to a type of computerized data storage mechanism).’; par. 0030; ‘The ontology populating agent 118 may be used to develop VPA applications that support transactional web sites, including web pages or web sites that support electronic transactions with computing device users that relate to a domain of interest or to items in a domain (e.g., e-commerce transactions, financial transactions, healthcare-related transactions, and/or others).’), and
for the two different vertical markets to respond to intents and slot information received from assistant platforms based on the requests from users of interaction assistants associated with the two different vertical markets, the intents and slot information having been generated by applying one or more instances of the same general interaction model to the requests from the users associated with the two different vertical markets” (Kalns: par. 0018; ‘The illustrative shareable ontology 112 is embodied as a "general-purpose" or "shared" ontology that can be used to develop VPA applications for one domain or for many different domains.’; par. 0098; ‘Embodiments of the VPA development platform 110 and/or portions thereof can be used to accelerate the deployment of VPA applications in domains that have large data sets, such as e-commerce, geographic navigation and surveillance (e.g., maritime or aviation traffic monitoring applications), and/or others.’), 
“the general interaction model comprising intents and sample utterances having open-ended slots” (Kalns: par. 0087-0088; ‘The illustrative e-commerce ontology 610 includes a general purpose ontological concept of "purchasable item" 712, which includes or is linked with a general purpose NL grammar 732 and a general purpose NL dialog 740. As can be seen in FIG. 7, these general purpose components 732, 740 include parameters (<product>, <avg-rating>, <rating type>), which can be replaced with domain-specific data values.’ The general purpose NL grammar 732 and the multiple parameters reads on the open ended slots.),
“the sample utterances comprising representations of generalized sample utterances, each generalized sample utterance encompassing two or more different possible specific utterances of end-users” (Sapugay: par. 0035; ‘As used herein, an 
“the sample utterances being applicable to requests from the users for both of the two different vertical markets” (Kalns: par. 0030; ‘The ontology populating agent 118 may be used to develop VPA applications that support transactional web sites, including web pages or web sites that support electronic transactions with computing device users that relate to a domain of interest or to items in a domain (e.g., e-commerce transactions, financial transactions, healthcare-related transactions, and/or others).’). 

Regarding claim 15 (dep. on claim 14), the combination of Kalns in view of Sapugay further teaches:
“in which execution of the two different interaction applications invokes the respective stored content” (Kalns: par. 0102; ‘For example, in some embodiments, portions of the VPA development platform 110 and/or the VPA 210 may be stored locally while other portions thereof are distributed across a network (and likewise for other components of the VPA development platform 110).’).

Regarding claim 16 (dep. on claim 14), the combination of Kalns in view of Sapugay further teaches:



Regarding claim 18 (dep. on claim 14), the combination of Kalns in view of Sapugay further teaches:
“in which the two different interaction applications are associated with two different enterprises belonging to two different vertical markets” (Kalns: par. 0085; ‘For example, if the root-level domain 612 is "e-commerce," a default or root-level VPA component 614 might include a generic "buy product" intent or an " add to cart" task flow, while the root-level content 616 may include the names of high-level product categories (e.g., health care, financial, business) and/or product properties at a high level (e.g., quantity, price).’).

Regarding claim 19 (dep. on claim 14), the combination of Kalns in view of Sapugay further teaches:
“executing at least one of the different interaction applications to respond to intents and slot information received from two different assistant platforms” (Kalns: par. 

Regarding claim 20 (dep. on claim 14), the combination of Kalns in view of Sapugay further teaches:
“in which the general interaction model comprises non- specific intents” (Kalns: par. 0018; ‘The illustrative shareable ontology 112 is embodied as a "general-purpose" or "shared" ontology that can be used to develop VPA applications for one domain or for many different domains.’; par. 0098; ‘Embodiments of the VPA development platform 110 and/or portions thereof can be used to accelerate the deployment of VPA applications in domains that have large data sets, such as e-commerce, geographic navigation and surveillance (e.g., maritime or aviation traffic monitoring applications), and/or others.’).

Regarding claim 22 (dep. on claim 14), the combination of Kalns in view of Sapugay further teaches:
“updating the stored content without changing the general interaction model” (Kalns: par. 0020; ‘Embodiments of the ontology 112 may be created, updated, and maintained using a knowledge representation language, such as OWL (Web Ontology Language) and/or an ontology-authoring mechanism such as RDF (Resource Development Framework).’).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658